Citation Nr: 0609255	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-07 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an upper back 
disorder.

3.  Entitlement to service connection for a bowel disorder, 
including secondary to a service-connected gastric ulcer.

4.  Entitlement to service connection for diabetes mellitus 
due to exposure to herbicide agents (i.e., Agent Orange).

5.  Entitlement to service connection for bilateral 
peripheral neuropathy, claimed as secondary to diabetes 
mellitus.

6.  Entitlement to service connection for onychomycosis and 
tinea pedis, claimed as secondary to diabetes mellitus.

7.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to diabetes mellitus.

8.  Entitlement to service connection for erectile 
dysfunction (ED), claimed as secondary to diabetes mellitus.
REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1961 to October 1963.  He also had subsequent 
service on Active Duty for Training (ACDUTRA) in the 
reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2002 and May 2003 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In June 2004, to support his claim, the 
veteran testified at a video-conference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  In 
December 2004, the Board denied some claims and remanded the 
remaining ones at issue to the RO via the Appeals Management 
Center (AMC).



Unfortunately, for the reasons discussed below, the claim for 
service connection for diabetes mellitus again is being 
remanded to the RO via the AMC.  This, in turn, also means 
the claims for service connection for bilateral peripheral 
neuropathy, onychomycosis and tinea pedis, CAD, and ED are 
being remanded as well because they are inextricably 
intertwined with the claim for diabetes mellitus.  This 
avoids piecemeal adjudication of these claims.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  VA will 
notify the veteran if further action is required on his part.

The remaining claims for service connection for tinnitus, an 
upper back disorder, and a bowel disorder, including as 
secondary to a service-connected gastric ulcer, are being 
decided on their merits.


FINDING OF FACT

The medical evidence of record indicates the veteran does not 
currently have tinnitus, an upper back disorder, or a bowel 
disorder from his military service, including his service-
connected gastric ulcer.


CONCLUSION OF LAW

The veteran does not currently have tinnitus, an upper back 
disorder, or a bowel disorder as a residual of a disease or 
injury incurred or aggravated during service, or proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The veteran was provided with VCAA notice letters in June 
2002 (for service connection for tinnitus), March 2003 (for 
service connection for upper back and bowel disorders), and 
December 2004 (for all remaining claims).  These letters 
provided him with notice of the evidence necessary to support 
his claims that was not on record at the time the letters 
were issued, the evidence VA would assist him in obtaining, 
and the evidence it was expected that he would provide.  
The December 2004 VCAA letter also specifically requested 
that he submit any evidence in his possession pertaining to 
these claims.  Thus, the content of these letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the VCAA notice to the veteran did not cite the 
law and regulations governing nor describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision. 
 See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

In Pelegrini II, the Court also held that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. at 119-
120.  With regard to the veteran's claim for service 
connection for tinnitus, VCAA notice was provided in June 
2002, so before the RO's initial decision concerning this 
claim in December 2002.  And with regard to the remaining 
claims, VCAA notice was provided in March 2003, so also prior 
to the RO's initial decision in May 2003.  Therefore, this 
was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication) specified in 
Pelegrini II.  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), additional medical records 
from the Army Reserves, and his VA inpatient and outpatient 
treatment records.  In addition, private medical records were 
obtained from Princeton Community Hospital.  A VA examination 
was also scheduled in May 2003.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  


In response to the December 2004 VCAA letter, the veteran 
indicated he did not have any new information to submit and 
wanted to continue his appeal to the Board (see VA Form 21-
4138).

In sum, the record reflects that the facts pertinent to these 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims for service 
connection for tinnitus, an upper back disorder, and a 
bowel disorder - to include as secondary to a service-
connected gastric ulcer.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  



Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In addition, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations when a service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
degree of additional disability attributable to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

Service Connection for Tinnitus

The veteran claims that he was exposed to noise as a military 
policeman and that there was one particular incident in the 
late 1980s during ACDUTRA when a gun was fired near his ear 
(see Hr'g. Tr., pgs. 9-10).  His SMRs are unremarkable for 
any complaint of tinnitus or hearing loss.  The September 
1963 report of the physical examination given prior to his 
discharge from military service indicates that his hearing 
was normal.  His personnel records indicate his military 
occupational specialty (MOS) was a supply clerk.  Medical 
records from his Army Reserve unit also note no complaints of 
tinnitus, and there is no record of the incident that he 
referred to during his June 2004 hearing that supposedly 
occurred in the late 1980s while on ACDUTRA.

An April 1992 VA outpatient treatment (VAOPT) record 
indicates the veteran complained of tinnitus and hearing 
loss.  Moderate bilateral hearing loss was noted.  Since 
then, the medical evidence does not contain any complaints of 
chronic tinnitus.  He did not complain of tinnitus during a 
June 2002 VA audiology consultation or in July 2002, when he 
was being fitted for hearing aids.  

Without competent medical evidence confirming the veteran 
currently has chronic tinnitus and linking it to his military 
service, he has no valid claim.  
See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  See, too, Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).




Service Connection for an Upper Back Disorder

The veteran claims that he hurt his back during a motor 
vehicle accident (MVA) in 1962 while on active duty in Korea 
(see Hr'g. Tr., pgs. 6-7).  His SMRs indicate, in February 
1962, he gave a history of a back injury eight years 
previously.  The September 1963 report of physical 
examination prior to discharge indicates his spine was normal 
and there was no complaint of back pain.  

After the veteran was discharged from military service, 
subsequent medical records note occasional complaints of low 
back pain with no diagnosis.  There is no record of any other 
type of back pain until a May 2002 VAOPT record, which notes 
he complained of middle back pain and was worried that it was 
his kidneys.  A dorsal or cervical spine disorder was not 
noted at that time or since.  Again, without competent 
medical evidence confirming he currently has an upper back 
disorder and linking it to his military service, he has no 
valid claim.  See Brammer, 3 Vet. App. at 225 (1992)


Service Connection for a Bowel Disorder, to Include
 as Secondary to a Service-Connected Gastric Ulcer

The veteran was diagnosed with a gastric ulcer in 1962 and is 
currently service-connected for this condition.  His SMRs, 
however, are unremarkable for any bowel disorder.  A February 
1962 excretory urogram noted a considerable amount of gas and 
fecal matter in the bowel, but no bowel abnormality.  The 
report of his September 1963 physical examination given prior 
to discharge from military service did not note any bowel 
disorder or complaints.

Since the veteran's discharge from military service, he has 
had recurring complaints of constipation and excess gas, and 
it has been recommended that he increase the fiber in his 
diet.  An April 2002 VAOPT record notes that he had a 
colonoscopy that revealed small polyps in the proximal 
ascending colon, the mid-ascending colon, and the sigmoid 
colon.  The polyps were excised and a biopsy revealed they 
were adenomatous (i.e., benign).  There has been no record of 
recurrence or residuals from this procedure.  There also is 
no evidence suggesting these polyps were related to his 
military service or his service-connected gastric ulcer.

The report of a May 2003 VA examination indicates the veteran 
complained of constipation, bloating and excess gas.  It was 
noted he had a history of a gastric ulcer and 
gastroesophageal reflux disease (GERD) that were quiescent 
(i.e., asymptomatic).  Subsequent VAOPT records also note 
complaints of constipation and irregular bowel movements.  
There has been no bowel disorder or other diagnosis 
associated with these symptoms, however, doctors have 
repeatedly recommended the veteran increase the fiber in his 
diet.  

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
any sort of bowel disorder to his service in the military 
that ended many years ago or to his service-connected gastric 
ulcer.  Id.  And unfortunately, there is no competent medical 
evidence on record establishing this necessary link.


Benefit of the Doubt Doctrine

For the reasons discussed above, the claims for service 
connection for tinnitus, an upper back disorder, and a bowel 
disorder - to include as secondary to a service-connected 
gastric ulcer, must be denied because the preponderance of 
the evidence is unfavorable, meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claims for service connection for tinnitus, an upper back 
disorder, and a bowel disorder - to include as secondary to 
a service-connected gastric ulcer, are denied.


REMAND

As mentioned, in December 2004 the Board remanded the 
veteran's appeal.  The Board specifically directed the RO to 
request him to submit evidence that he was exposed to 
herbicides.  (He has alleged that he was exposed to 
herbicides while stationed in Korea in 1962 and 1963.)

In December 2004, after the Board's remand was issued, the 
AMC sent the veteran a VCAA letter but did not specifically 
request that he submit evidence showing he was exposed to 
herbicides.  The Court has held that where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Court, mind you, has been 
very clear that under these circumstances, a remand is 
required because this assurance is nondiscretionary.

Since a remand is necessary to comply with the Board's 
December 2004 remand directives, VA should also ensure the 
veteran is afforded VCAA notice in accordance with the recent 
ruling in Dingess.  See Dingess, 2006 WL 519755.  
Specifically, this includes providing him with VCAA notice 
with regard to the degree of disability and effective date 
assigned if his claims for service connection are granted.   
Id. at *8.  



Accordingly, these claims are remanded to the RO (via the 
AMC) for the following development and consideration:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures as specified in 
Dingess v. Nicholson are fully complied 
with and satisfied.  See Dingess, 2006 WL 
519755.  VCAA notice consistent with 
Dingess must apply to all five elements 
of a service connection claim.  Those 
five elements include:  1) veteran 
status; 
2) existence of a disability; 3) a 
connection between the veteran's service 
and the disability; 4) degree of 
disability; and 5) effective date of the 
disability.  

2.  Also request that the veteran submit 
evidence that he was exposed to 
herbicides in service, as alleged, 
and that he identify and/or submit 
evidence showing he currently has 
residual conditions from that exposure.

3.  If any development is incomplete, 
take corrective action before 
readjudication.  Stegall, 11 Vet. App. at 
271.

4.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted as to these issues.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


